Citation Nr: 9927425	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-47 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
June 1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
in which the RO denied service connection for hypertension, 
diabetes with associated visual problems, and 
gastroesophageal reflux disease.  The veteran appealed and 
was afforded an RO hearing in January 1998.  By decision of 
July 1998, the Board denied service connection for diabetes 
with an associated eye disorder and hypertension.  The issue 
of entitlement to service connection for gastroesophageal 
reflux disease was remanded for evidentiary development.  The 
case has now been returned to the Board for further appellate 
consideration.


FINDING OF FACT

Gastroesophageal reflux disease is not attributable to 
military service, or problems coincident therewith such as 
epigastric burning or abdominal pains.


CONCLUSION OF LAW

The veteran does not have gastroesophageal reflux disease 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

The veteran claims that gastroesophageal reflux disease 
either began during his period of military service or was 
aggravated thereby.  In this regard, the Board notes that his 
service medical records show that he reported having had 
occasional indigestion when examined for entry onto active 
duty in July 1965.  Thereafter, he was seen for complaints of 
burning pain in the upper abdominal quadrant.  An August 1965 
record entry shows that reported having abdominal pain; the 
examiner doubted that the symptom represented an organic 
disease.  Similar complaints were made thereafter, and a 
November 1965 record entry shows that an upper 
gastrointestinal series had revealed a small hiatus hernia.  
He again complained of pain in January and February 1966 and 
it was felt that both peptic ulcer disease and gallbladder 
disease needed to be ruled out.  An April 1967 separation 
examination record shows that the veteran had a history of 
stomach trouble.  It was specifically noted that a second 
upper gastrointestinal series, conducted in March 1966, had 
been negative.  The clinical impression was probable chronic 
gastritis from the veteran's history.

Post-service records show that, as early as February 1993, 
probable mild esophageal reflux disease was noted.  Another 
record dated later in February 1993 indicates that the 
veteran had esophageal reflux disease with no hiatal hernia.  
Other records thereafter show clinical assessments of 
gastroesophageal reflux disease, including a July 1994 record 
entry which indicates that the veteran had fairly good 
symptomatic control of his esophageal reflux.

The Board remanded the veteran's case to the RO in July 1998 
in order to obtain medical evidence of any possible 
relationship between the problems the veteran experienced in 
service and the more recently diagnosed esophageal reflux 
disease.  Examinations were scheduled for this purpose in 
January and June 1999, but the veteran failed to report to 
either examination.

"When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with . . . 
[38 C.F.R. § 3.655](b) or [38 C.F.R. § 3.655](c) . . . as 
appropriate."  38 C.F.R. § 3.655(a) (1998).  In accordance 
with 38 C.F.R. § 3.655(b), when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1998).  In the 
veteran's case, no contention has been raised to the effect 
that he had good cause for missing either scheduled 
examination.  Moreover, for the reasons noted below, the 
Board finds that an examination was required in order to 
establish the benefit sought.  Consequently, the Board will 
proceed to analyze the case based on the available record.

As the record stands, no evidence has been presented 
specifically linking any currently show esophageal reflux 
disease with the difficulties the veteran experienced during 
service.  In other words, what was sought in scheduling the 
veteran for an examination was information that might 
possibly provide a definite medical link between current 
disability and military service.  

While the veteran was seen repeatedly during service for 
gastrointestinal symptoms, including what was at one point 
thought to be problems due to a small hiatus hernia, 
gastroesophageal reflux disease was not specifically 
diagnosed.  Additionally, the Board notes that a repeat upper 
gastrointestinal series in March 1966 did not include any 
finding of a hiatal hernia as noted earlier.  Even though it 
was felt that the veteran likely had a "chronic" gastritis 
in April 1967, which suggests a chronically disabling 
problem, the salient point to be made is that esophageal 
reflux disease was not diagnosed during service or until many 
years after service, and has not been directly linked to any 
of the problems he had in service, including "chronic" 
gastritis.  

The Board finds that the absence of medical nexus evidence, 
and the absence of a clinical assessment of gastroesophageal 
reflux disease until many years after service leads to a 
conclusion that the preponderance of the evidence is against 
the veteran's claim.  Although the veteran has argued that 
gastroesophageal reflux disease worsened during his period of 
military service, such an argument requires an assumption 
that is not supported by the available evidence, namely that 
he in fact had this disease before service.  Concededly, it 
was noted at his entry onto active duty that he had had 
occasional indigestion; however, there is no suggestion in 
the record that esophageal reflux disease existed before 
service.  Even assuming that it did, there is no indication 
that it worsened.  Indeed, the veteran had gastrointestinal 
complaints, but none related to gastroesophageal reflux, at 
least as far as can be determined by the available record.  
Hence, an examination with medical opinion evidence was 
required, and because it was not conducted, the preponderance 
of the evidence remains against the veteran's claim of a link 
between current disability and military service.


ORDER

Service connection for gastroesophageal reflux disease is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

